NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted January 14, 2013
                                 Decided January 22, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

Nos. 12-1896 & 12-1898

UNITED STATES OF AMERICA,                      Appeals from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                               Western Division.
       v.
                                               Nos. 10 CR 50047-1 & 11 CR 50042-1
JOHN GLOVER,
     Defendant-Appellant.                      Frederick J. Kapala,
                                               Judge.

                                        ORDER

        John Glover was charged in separate cases with armed bank robbery, 18
U.S.C. § 2113(a), (d). He pleaded guilty to both violations and was sentenced to concurrent
terms of 210 months’ imprisonment. Glover filed a notice of appeal in both cases, but his
appointed lawyer asserts that the appeals are frivolous and moves to withdraw under
Anders v. California, 386 U.S. 738, 744 (1967). Despite our invitation Glover has not
responded to counsel’s motion, see CIR. R. 51(b), and we limit our review to the issues
identified in counsel’s facially adequate brief, see United States v. Schuh, 289 F.3d 968,
973–74 (7th Cir. 2002).
Nos. 12-1896 & 12-1898                                                                   Page 2

       Counsel has determined that Glover does not want his guilty pleas vacated, and
thus counsel appropriately omits discussion about the adequacy of the plea colloquy and
the voluntariness of the pleas. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Counsel first considers whether Glover could argue that the district court
miscalculated his criminal history score when computing the guidelines range that would
apply if all his prior convictions counted. The court, he notes, overlooked a provision of the
guidelines—U.S.S.G. § 4A1.1(c)—under which no more than 4 total criminal-history points
may be imposed for certain sentences of less than 60 days. If the court had applied
§ 4A1.1(c)’s 4-point limit, 1 conviction would have been excluded and he would have
received 25 criminal-history points instead of 26. But counsel rightly concludes that any
such challenge would be frivolous because, even if one fewer criminal-history point were
given under § 4A1.1(c), Glover would still be placed in criminal-history category VI
because of his career-offender status, see U.S.S.G. § 4B1.1(a), (b), and because any criminal
history score above 12 would place him within that category. The court’s error did not
affect his sentence and was harmless. See United States v. Moreno-Padilla, 602 F.3d 802, 812
(7th Cir. 2010); United States v. Abbas, 560 F.3d 660, 666–67 (7th Cir. 2009).

        Counsel next considers whether Glover could argue that his overall sentence is
substantively unreasonable but correctly rejects that argument as frivolous. Glover’s 210-
month sentence was within the properly calculated guidelines range of 188 to 235 months
and is presumed reasonable. United States v. Grigsby, 692 F.3d 778, 792 (7th Cir. 2012). We
agree with counsel that the record presents no basis to disturb that presumption. The court
adequately considered the sentencing factors in 18 U.S.C. § 3553(a), taking into account
Glover’s history and characteristics—including his rocky upbringing, history of mental
illness, and extensive past violent behavior, noncompliance with the law, and substance
abuse; the need for the sentence imposed to protect the public and deter future crimes,
especially since Glover’s previous sentences did not deter him from recidivating; and the
need to provide Glover with correctional treatment, including treatment for substance
abuse.

       The motion to withdraw is GRANTED, and the appeals are DISMISSED.